Citation Nr: 1825758	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen the claim entitlement to service connection for a back disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1983 and from April 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the Board in May 2016 at which time the record was held open for 60 days in order for the Veteran to submit additional evidence.  No evidence was submitted within that period.  In July 2016 the Veteran's representative requested the record be held open an additional 60 days, and within that time submitted a private medical opinion received August 2016.  The evidence was subsequent to the statement of the case issued in September 2014.  Nonetheless, waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C. § 7105(e).  Additionally, the Veteran's representative waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).



DECISION

The Board will first address whether previously denied claims of service connection for PTSD and a back disability should be reopened.

PTSD

By an April 2008 rating decision, the Veteran's claim of service connection for PTSD was denied.  He was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in January 2012.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the April 2008 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for PTSD is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also private medical opinion dated July 2016.

Back Disability

The Veteran's original claim of service connection for a back disability was denied in a January 1999 rating decision.  By an April 2008 rating decision, the RO denied a claim to reopen the back disability claim.  Similar to the PTSD claim above, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a back disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also private medical opinion dated July 2016.



ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a back disability is reopened; to this limited extent, the appeal is granted.


REMAND

The Board notes that a January 2013 memorandum communicated a formal finding of the unavailability of the Veteran's complete service treatment records (STRs).  Indeed, a January 1999 rating decision noted that other than the Veteran's entrance physical and his dental records, no other STRs were available for review.  

PTSD/Psychiatric Disorder

The Veteran filed this claim specifically for PTSD.  A review of the record indicates that the Veteran has diagnoses of PTSD, panic disorder without agoraphobia and depression.  See July 2016 private medical opinion.  Accordingly, the claim may be considered more broadly as one for service connection for a psychiatric disorder, to include PTSD, panic disorder, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran contends that he has a psychiatric disorder as the result of two incidents in service.  First, at his May 2016 Board hearing he described an incident where he was propositioned by the wife of a superior officer and then threatened with consequences if he reported the incident further.  Second, the Veteran contends that while stationed in Korea he was constantly in fear of being attacked by the enemy.

The Veteran has not yet received a VA examination for this now reopened claim.  Nonetheless, his service personnel records (SPRs) reflect that the Veteran had problems with job performance during service.  The Board finds a VA psychiatric examination warranted to diagnose any psychiatric disorder and determine whether it was incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Back Disability

The Veteran has asserted that he has a present back disability that was incurred in service.  Specifically, he related that while in service an approximately 180-pound missile he was tasked with loading into its chamber slid and hit him in the back.  He noted that he was thereafter placed on light duty for three days.  He has explained that his back has hurt ever since, but he did not seek treatment until 2000.  

The Veteran has not yet received a VA examination for this now reopened claim.  Nonetheless, the Board finds the Veteran's reports credible, and a VA examination should be scheduled to determine whether the Veteran's back disability was incurred in service.  See McLendon, 20 Vet. App. at 81.

Hearing Loss and Tinnitus

The Veteran contends his hearing loss and tinnitus are related to military noise exposure during service including using weapons on the firing range and in his military occupational specialty as a heavy armor weapons infantryman.

The Veteran received a VA examination for hearing loss and tinnitus in December 2012.  With regard to hearing loss, the examiner noted that hearing loss existed prior to service.  However, the examiner related that it could not be definitively stated if hearing loss was aggravated beyond normal progression due to the fact that no active duty audiological test data beyond the Veteran's entrance examination was evidenced in the claims file.  

Hearing loss for VA purposes is defined in 38 C.F.R. § 3.385.  The Board notes that looking to the Veteran's October 1982 report of medical examination at enlistment, he only met the criteria for hearing impairment in his right ear at entry into service.  Thus, the question with regard the Veteran's right ear is then one of service aggravation.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  However, the Veteran's hearing in his left ear did not meet the criteria for hearing impairment for VA purposes, and thus the crucial question there is whether any present left ear hearing loss was incurred in service.

On the question of whether hearing loss was incurred in service, the examiner opined that this was less likely than not.  Support for the rationale was that 1) there was no additional audiometric test in the claims file, 2) a second enlistment examination from March 1985 did not include audiometric test data, 3) the Veteran reported military acoustic trauma with hearing protection, and 4) the Veteran had occupational noise exposure from 1989 to 2001 after the Army.  Concluding, the examiner stated that the rationale was based on the Veteran's denial of combat noise, "significant occupational noise exposure (without hearing protection)," and no evidence cited concerning complaints or treatment for aggravation of hearing loss during service.

The Board does not find the rationale persuasive.  First, the claims file reflects that, other than the Veteran's entrance examination, none of his STRs are available.  Despite this, the examiner's rationale relies on the Veteran not having complaints of or treatment for hearing loss during service.  The treatment records themselves simply are missing.  Second, the examiner noted that the Veteran reported military acoustic trauma with hearing protection.  Seemingly contradicting this, at the May 2016 Board hearing, the Veteran noted that some days hearing protection was not available.  Third, the VA examiner in part supported the rationale on the notion that the Veteran had significant occupational noise exposure after service in the construction field.  However, in his Board hearing the Veteran clarified that he worked at his father's company and that he was a boss.  In essence he stated he helped run the company and "wasn't pounding nails."  For these reasons, the Board finds that the VA examination is not wholly adequate, and an addendum opinion is warranted.  This addendum opinion should address whether the Veteran's right ear hearing loss was aggravated by service and whether the Veteran's left ear hearing loss was incurred in service.  It should fully take account of the Veteran's lay statements in light of the absence of most of his STRs.

With regard to tinnitus, the examiner also opined that it was less likely than not incurred in service.  The rationale provided was in part that there were no complaints, treatments, or diagnosis for tinnitus in the Veteran's claims file.  Here again, the Veteran's STRs are simply absent.  As such, the opinion with regard to tinnitus is also not persuasive.  An addendum opinion with regard to tinnitus should also be obtained on remand.

Records

In light of this remand, updated treatment records should also be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any treatment records not already associated with the claims file, including VA treatment records dated since August 2013.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed psychiatric disorder.  The entire claims file should be reviewed by the examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of any psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service. 

If a diagnosis of PTSD is made, the examiner should identify the underlying stressors and whether they occurred during service, including those set forth by the Veteran regarding the incident with his superior officer and his reported fear of hostile military activity in the Korean DMZ.

3.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed back disability.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disability had its onset during service or is otherwise causally related to service.  Since the Veteran's STRs are absent, the examiner should specifically address the Veteran's lay statements of record regarding his back injury.

4.  Obtain an addendum opinion to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  The entire claims file should be reviewed by the examiner.  

An examination should only be scheduled if deemed necessary by the examiner.

With regard to the Veteran's pre-existing right ear hearing loss noted at entrance, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss increased in severity during service.

If so, the examiner should then provide an opinion as to whether it is undebatable (minds would not differ on a medical basis) that the increase was due to the natural progress of the disease.

With regard to the Veteran's left ear hearing loss and tinnitus, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ear hearing loss and tinnitus had its onset during service or is otherwise causally related to service.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


